                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JUAN MANUEL CASTRO,                            Case No. 19-01940 BLF (PR)
                                  11
                                                      Plaintiff,                       ORDER GRANTING SECOND
                                  12                                                   EXTENSION OF TIME TO FILE
Northern District of California




                                               v.
 United States District Court




                                                                                       APPLICATION TO PROCEED IN
                                  13                                                   FORMA PAUPERIS
                                  14    UNKNOWN,
                                  15                 Defendant.
                                  16

                                  17

                                  18          On April 10, 2019, Plaintiff, proceeding pro se, filed a civil rights complaint
                                  19   pursuant to 42 U.S.C. § 1983, and a motion for leave to proceed in forma pauperis (“IFP”),
                                  20   (Docket No. 2). On the same day, the Clerk notified Plaintiff that his IFP application was
                                  21   insufficient because he did not submit a Certificate of Funds in Prisoner’s Account and a
                                  22   copy of his prisoner trust account statement showing transactions for the last six months.
                                  23   (Docket No. 3.) Plaintiff was advised to respond within twenty-eight days or the action
                                  24   would be dismissed without prejudice. (Id.) On April 22, 2019, Plaintiff filed an IFP
                                  25   motion that was again insufficient because he failed to provide the necessary supporting
                                  26   documents. (Docket No. 4.) On June 10, 2019, in the interest of justice, the Court sua
                                  27   sponte granted an extension of time for Plaintiff to file the missing documents to complete
                                  28   his IFP application. (Docket No. 5.)
                                   1            On July 1, 2019, Plaintiff filed another IFP motion using the application form for
                                   2   the Southern District of California. (Docket No. 7.) The application includes a “Prison
                                   3   Certificate” which was not completed by an authorized prison official. (Id. at 4.)
                                   4   Accordingly, this filing fails to correct the deficiency from Plaintiff’s prior IFP motions.
                                   5            In the interest of justice, the Court grants Plaintiff a second extension of time to file
                                   6   the missing documents to complete his IFP application. Plaintiff shall file a Certificate of
                                   7   Funds in Prisoner’s Account signed by an authorized officer and a copy of his prisoner
                                   8   trust account statement showing transactions for the last six months no later than twenty-
                                   9   eight (28) days of the filing date of this order.
                                  10            Failure to file the required documents in the time provided shall result in this
                                  11   action being dismissed without prejudice and without further notice to Plaintiff.
                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: _____________________
                                                July 11, 2019                               ________________________
                                                                                            BETH LABSON FREEMAN
                                  14
                                                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Final EOT to file Complete IFP
                                       P:\PRO-SE\BLF\CR.19\01940Castro_eot-ifp2.docx

                                  26

                                  27

                                  28                                                    2
